Case: 14-3050      Document: 27      Page: 1     Filed: 06/02/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      DARIN A. JONES,
                         Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

                DEPARTMENT OF JUSTICE,
                         Intervenor.
                   ______________________

                          2014-3050
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3151-12-0847-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     We construe Darin A. Jones’s May 20, 2014 motion as
 a motion to treat docket entries 6-7, Jones’s informal
 opening brief, as confidential. Jones has now submitted
 an attachment to his motion which constitutes a noncon-
 fidential version of his opening brief.
Case: 14-3050      Document: 27      Page: 2   Filed: 06/02/2014



 2                                               JONES   v. MSPB



       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion is granted to the extent that docket
 entries 6-7 shall be treated as a confidential version of his
 opening brief.
     (2) Jones’s attachment to this motion shall be docket-
 ed as the nonconfidential version of his informal brief.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26